EXHIBIT 10.5

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement (this “Agreement”) dated September
12, 2016, is made and executed by and between IDdriven, Inc., a Nevada
corporation (the “Company”), on the one hand, and the parties listed on the
signature to this Agreement, and or their assigns, on the other hand (each, a
“Secured Party” and collectively, the “Secured Parties”).

 

RECITALS

 

A. The Company is indebted to the Secured Parties in the aggregate principal
amount of up to $401,511 (the “Debt”) and in the individual amounts as evidenced
by those certain Secured Convertible Promissory Notes of the Company to each
Secured Party, as attached hereto as Exhibit A (each, a “Note” and collectively,
the “Notes”);

 

B. It is a condition of the Notes that Company execute and deliver this
Agreement to the Secured Parties, to secure, for the full benefit of each
Secured Party and any and all future holders from time to time of each Note, the
full payment and performance of the applicable Note and the other obligations
referred to herein, in proportion to the Interest Percentage for each Secured
Party as set forth on the signature page hereto (the “Interest Percentage”).

 

NOW THEREFORE, for and in consideration of the agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in the UCC (such as “account”,
“chattel paper”, “commercial tort claim”, “deposit account”, “document”,
“equipment”, “fixture”, “general intangible”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “proceeds” and
“supporting obligations”) shall have the respective meanings given such terms in
the UCC.

 

(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the Intellectual
Property of the Company, whether presently owned or existing or hereafter
acquired or coming into existence, wherever situated, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith.

 

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 



 

1


 



 

(c) “Obligations” means all of the Company’s obligations under this Agreement,
the Notes and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Party as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Company from time to time under or in
connection with this Agreement, the Notes, and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Company.

 

(d) “UCC” means the Uniform Commercial Code of the State of Florida and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly, if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

(e) Grant of Security. To secure the full payment of the Notes and performance
of the obligations contained in the Notes, Company hereby grants to the Secured
Parties, for the joint benefit of the Secured Parties and any subsequent holder
of any of the Notes, a continuing security interest in and to the Collateral.
Company further agrees that the Secured Parties shall have the rights stated in
this Agreement with respect to the Collateral as well as other rights which the
Secured Parties may have under the laws of the State of Florida.

 

2. Further Assurances. The Company will, and the Secured Parties may, from time
to time execute (if required) and file or record, at the cost and expense of
Company, all financing statements, amendments or supplements thereto,
continuation statements with respect thereto and all other instruments,
including the filing of this Agreement, which may be necessary or which the
Secured Parties may from time to time reasonably deem appropriate and request
(if the Secured Parties choose not to act on their own), in order to perfect,
protect and maintain the security interests hereby granted. Company will
promptly deliver to the Secured Parties a copy of each such instrument filed or
recorded by it and evidence of its filing or recording in the manner required.
Company further agrees that a carbon, photographic, photostatic or other
reproduction of this Agreement or of a financing statement is sufficient as a
financing statement.

 



 2

 



 

3. Representations and Warranties. Company hereby represents and warrants to the
Secured Parties that:

 

(a) Company holds good and marketable title to the Collateral, free and clear of
all liens and encumbrances except for the lien of this Agreement. No financing
statement covering any of the Collateral is on file in any public office other
than those which reflect the security interest created by this Agreement or to
which the Secured Parties have specifically consented. Company shall defend the
Secured Parties’ rights in the Collateral against the claims and demands of all
other persons;

 

(b) Company agrees to take whatever actions are required by the Secured Parties
to perfect and continue the Secured Parties’ security interest in the
Collateral;

 

(c) Company shall notify the Secured Parties in writing at each Secured Party’s
address prior to any: (i) change in Company’s name; (ii) change in Company’s
assumed business name; or (iii) change in the jurisdiction of its organization.
No change in Company’s name or jurisdiction will take effect until after the
Secured Party has received notice;

 

(d) The execution and delivery of this Agreement shall not violate any law or
agreement governing Company or to which Company is a party;

 

(e) Company shall not sell, offer to sell, or otherwise transfer or dispose of
the Collateral. Company shall not pledge, mortgage, encumber or otherwise permit
the Collateral to be subject to any lien, security interest, encumbrances, or
charge, other than the security interest provide for in this Agreement, without
the prior written consent of the Secured Parties. This includes security
interests even if junior in right to the security interest granted under this
Agreement. Unless waived by the Secured Parties, all proceeds from any
disposition of the Collateral for whatever reason shall be held in trust for the
Secured Parties and shall not be commingled with any other funds, provided,
however, that this requirement shall not constitute consent by the Secured
Parties to any sale or other disposition. Upon receipt, Company shall
immediately deliver any such proceeds to the Secured Parties pursuant to their
Interest Percentage;

 

(f) Company agrees to keep and maintain, and to cause others to keep and
maintain, if applicable, the Collateral in good order, repair and condition at
all times while this Agreement remains in effect. Company further agrees to pay
when due all claims for work done on, or services rendered or material furnished
in connection with the Collateral so that no lien or encumbrance may ever attach
to or be filed against the Collateral;

 

(g) The Secured Parties, or any person or persons designated by any of them,
shall have the right, from time to time, to call at Company’s place or places of
business during reasonable business hours, and, without hindrance or delay, to
inspect, audit, check and make extracts from Company’s books, records, journals,
orders, receipts and any correspondence and other data relating to the
Collateral or to Company’s business and shall have the right to make such
verification concerning the Collateral as such Secured Party may consider
reasonable under the circumstances, all at Company’s expense;

 



 

3


 



 

(h) Company shall pay, when due, all taxes, assessments, and liens upon the
Collateral, or its use or operation;

 

(i) Company shall comply promptly with all laws, ordinances, rules and
regulations of all governmental authorities, now or hereafter in effect,
applicable to the ownership, production, disposition, or use of the Collateral;

 

(j) Without the prior written consent of Secured Parties holding a majority of
the Interest Percentages, Company will not enter into any merger or
consolidation, or sell, lease or otherwise dispose of all or substantially all
of its assets, or enter into any transaction outside the ordinary course of
Company’s business unless it provides for the full payment and satisfaction of
the obligations under the Notes; and

 

(k) In addition to any other notices required pursuant to this Agreement,
Company will promptly advise the Secured Parties in reasonable detail: (i) of
the assertion or imposition of any lien against any or all of the Collateral;
(ii) of any material adverse change in the composition or aggregate value of the
Collateral; (iii) concerning the commencement of or any material development in
any investigation of Company, or any administrative or judicial proceeding
against Company, by any governmental authority if such investigation or
proceeding may result in the imposition of any lien against the Collateral or
any part thereof (whether or not any such lien has then been claimed or
asserted); or (iv) concerning any other event likely to have a material adverse
effect on the aggregate value of the Collateral or on the perfection or priority
of the Secured Parties’ security interest therein.

 

4. Cross-Collaterization. In addition to the Note, this Agreement shall secure
all obligations, debts, and liabilities, plus interest thereon, of Company to
the Secured Parties, any one or more of them, as well as all claims by the
Secured Parties against Company or any one or more of them whether now existing
or hereafter arising, whether related or unrelated to the purpose of the Note,
whether voluntary or otherwise, whether due or not due, direct or indirect,
determined or undetermined, absolute or contingent, liquidated or unliquidated
whether Company may be liable individually or jointly with others, whether
obligated as guarantor, surety, accommodation party or otherwise, and whether
recovery upon such amounts may be or hereafter may become barred by any statute
of limitation, and whether the obligation to repay such amounts may be or
hereafter may become otherwise unenforceable, in each case in proportion to the
Interest Percentage of each Secured Party.

 

5. Company’s Right to Possession. Until default under any of the Notes, Company
may have possession of the tangible assets and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement, provided that Company’s right to possession and beneficial use shall
not apply to any Collateral where possession of the Collateral by any Secured
Party is required by law to perfect such Secured Party’s security interest in
such Collateral. The applicable Secured Party shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
neither to protect nor to preserve nor to maintain any security interest given
to secure the indebtedness.

 



 4

 



 

6. Rights, Powers and Limitation of Liability.

 

(a) Appointment as Company’s Attorney-in-Fact. Company hereby irrevocably
appoints the each Secured Party as Company’s agent and attorney-in-fact, with
full power in Company’s name or its own name and at Company’s expense, and
whether such Secured Party acts directly or through one or more of its
representatives, to execute, endorse and deliver any and all agreements,
assignments, pledges, instruments, documents, and any other writings, and to
take any and all other actions, which such Secured Party may in its sole
discretion deem necessary or desirable to effect the terms and purposes of this
Agreement, including without limitation: (i) to take any action which such
Secured Party is authorized to take under Section 7(b) hereof in the event
Company fails to perform or comply with any of its duties, covenants or
agreements hereunder; and (ii) to exercise, during the continuation of an Event
of Default, any and all rights and remedies specified in Section 8 hereof.

 

(b) Right to Perform for Company. If Company fails at any time to perform or
comply with any of its obligations, covenants or agreements hereunder, each
Secured Party may (but shall not be obligated to) take such action, in its own
name or as the Company’s attorney-in-fact as provided in Section 7(a) hereof, as
such Secured Party shall deem necessary or desirable to effect such performance
or compliance, including without limitation: (i) the preservation and
maintenance of the Collateral and the payment, discharge, contest and/or
settlement of any and all taxes and third-party claims and charges; (ii) the
removal or avoidance of the imposition of liens against any or all of the
Collateral; and (iii) the timely collection of payments due and the enforcement
of remedies available under or with respect to the Collateral and related
warranties and other agreements; and (iv) the execution and filing (to the
extent permitted under the UCC and other applicable law) of financing and
continuation statements and amendments and other documents with appropriate
governmental authorities.

 

(c) Limitation of Liability. Company agrees that each Secured Party shall have
no obligation to exercise any of its rights, powers and remedies hereunder and
no liability to Company or any other person for not doing so. Company further
agrees that to the extent any Secured Party does exercise any of such rights,
powers or remedies (i) such Secured Party shall be accountable to Company and/or
any other persons only for amounts it actually receives as the result of such
exercise (and not for amounts to which it is or may be entitled or which it
might have received had it elected to take additional action) and (ii) neither
such Secured Party nor any of its representatives shall have any liability to
Company or any other person for any act or omission in connection with such
exercise except for (A) such Secured Party’s or any such representative’s
failure to exercise reasonable care as required under the UCC or to otherwise
comply with UCC provisions or (B) such Secured Party’s or any such
representative’s willful misconduct.

 

7. Default. Each of following shall constitute an Event of Default under this
Agreement:

 

(a) Payment Default. Company fails to make any payment when due under the Note;

 

(b) Other Defaults. Company fails to comply with or to perform any other
material term, obligation, covenant or condition contained in this Agreement or
any Note;

 



 

5


 



 

(c) Default in Favor of Third Parties. In the event that Company defaults under
any loan, extension of credit, agreement, purchase and sale agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Company’s assets or Company’s ability to repay the Notes or
perform its respective obligations under this Agreement;

 

(d) Defective Collateralization. This Agreement ceases to be in full force and
effect, including failure of any collateral document to create a valid and
perfected security interest or line, at any time and for any reason;

 

(e) False Statements. Any warranty, representation, or statement made or
furnished to the Secured Parties by Company or on Company’s behalf under this
Agreement is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter;

 

(f) Bankruptcy. The appointment of a receiver for any part of Company’s assets,
any assignment for the benefit of creditors, any type of creditor workout, or
the commencement of any proceeding under any bankruptcy or insolvency laws by or
against Company; and/or

 

(g) Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Company or by any governmental agency
against any collateral securing the indebtedness. This includes a garnishment of
any of Company’s accounts.

 

8. Rights and Remedies on Default. If an Event of Default occurs under this
Agreement, at any time thereafter, the Secured Party, in proportion to their
Interest Percentage shall have all the rights of a secured party under the UCC.
In addition and without limitation, the Secured Parties may exercise any one or
more of the following rights and remedies, in each case in proportion to their
Interest Percentage with respect to the Collateral:

 

(a) all obligations under the applicable Note for each Secured Party and
hereunder may (notwithstanding any provisions thereof), at the option of such
Secured Party and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable;

 

(b) without notice, demand or legal process of any kind, the Secured Parties may
take possession of any or all of the Collateral (in addition to Collateral of
which it already has possession), wherever it may be found, in proportion to
their respective Interest Percentages, and for that purpose may pursue the same
wherever it may be found, and may, without a breach of the peace, enter into any
of Company’s premises where any of the Collateral may be or be supposed to be,
and search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of, and such Secured Party
shall have the right to store the same in any of Company’s premises without cost
to the applicable Secured Party, and such Secured Party may exercise from time
to time any rights and remedies available to it under applicable law, including
the UCC, in addition to, and not in lieu of, any rights and remedies expressly
granted in this Agreement or in any other instrument or agreement executed by
Company;

 



 

6


 



 

(c) at any Secured Party’s request, Company will, at Company’s expense, assemble
the Collateral at one or more places, reasonably convenient to all of the
parties, where the Collateral may, at the option of the applicable Secured
Party, remain, at Company’s expense, pending sale or other disposition thereof;

 

(d) a Secured Party may, at any time in such Secured Party’s discretion,
transfer any Collateral into its own name or that of the Secured Party’s
nominee, and the Secured Party may, pursuant to Section 7(a) of this Agreement,
execute any such documents as may be necessary to effectuate said change;

 

(e) each Secured Party shall have the right, either itself or through a
receiver, to: (i) collect the payments, rents, income, or revenues from the
Collateral and hold the same as security for the amounts due under such Secured
Party’s Note or apply it to payment of the indebtedness under such Note in such
order of preference as the applicable Secured Party may determine; (ii) notify
any account debtor that accounts have been assigned to such Secured Party and
that such Secured Party has a security interest therein; (iii) direct all such
account debtors to make payments to such Secured Party of all or any part of the
sums owing Company by such account debtor; (iv) enforce collection of any of the
accounts by suit or otherwise; (v) surrender, release or exchange all or any
part of said accounts; or (vi) compromise, settle, extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby;

 

(f) each Secured Party shall have the full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in such Secured Party’s
own name or that of Company. Each Secured Party may sell the Collateral at
public auction or private sale. Unless the Collateral threatens to decline
speedily in value or of a type customarily sold on a recognized market, such
Secured Party shall give Company, as required by law, reasonable notice of the
time and place of any public sale or the time after which any private sale or
any other disposition of the Collateral is to be made. The requirements of
reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holing, insuring, preparing for sale and selling the Collateral, shall
become a part of the indebtedness secured by this Agreement and shall be payable
on demand, with interest at the rate as set forth in the applicable Note from
date of expenditure until repaid. Any proceeds of any sale, lease or other
disposition by the Secured Party of any of the Collateral shall be applied as
follows: (i) first, to the payment of the applicable Secured Party’s reasonable
expenses in connection with the Collateral, including reasonable attorneys’ fees
and legal expenses; (ii) second, to the payment of all other obligations in such
manner as such Secured Party may deem advisable; and (iii) third, the balance,
if any, to or at the direction of Company. Company shall remain liable for any
deficiency; and/or

 

(g) Except as may be prohibited by applicable law, all of each Secured Party’s
rights and remedies, whether evidenced by this Agreement or other writing, shall
be cumulative and may be exercise singularly or concurrently. Election by any
Secured Party to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of Company under this Agreement, after Company’s failure to perform,
shall not affect any Secured Party’s right to declare a default and exercise its
remedies.

 



 7

 



 

9. Term.

 

(a) This Agreement shall continue in full force and effect until each and all of
the obligations under the Notes and any arising hereunder have been paid and
discharged in full, whereupon (subject to Section 10(b) below) this Agreement
shall automatically terminate. Such termination shall not in any way affect or
impair the rights and obligations of the parties hereto relating to any
transactions or events prior to such termination, and all indemnities by Company
shall survive such termination.

 

(b) If after receipt of any payment of, or the proceeds of any Collateral for,
all or any part of the obligations, any Secured Party is compelled to surrender
or voluntarily surrenders such payment or proceeds to any person because such
payment or application of proceeds is or may be avoided, invalidated,
recaptured, or set aside as a preference, fraudulent conveyance, impermissible
setoff or for any other reason, whether or not such surrender is the result of
(i) any judgment, decree or order of any court or administrative body having
jurisdiction over the Secured Party, or (ii) any settlement or compromise by
such Secured Party of any claim as to any of the foregoing with any person
(including the primary obligor with respect to any of the Obligations), then the
Obligations or part thereof affected shall be reinstated and continue and this
Agreement shall be reinstated and continue in full force as to such Obligations
or part thereof as if such payment or proceeds had not been received,
notwithstanding any previous cancellation of any instrument evidencing any such
Obligation or any previous instrument delivered to evidence the satisfaction
thereof or the termination of this Agreement.

 

10. Notices. All notices of request, demand and other communications hereunder
shall be addressed, sent and deemed delivered in accordance with the Notes.

 

11. Modifications. This Agreement, together with any related documents
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Agreement. No alteration of or amendment to this
Agreement shall be effective unless given in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.
Notwithstanding the forgoing, the parties acknowledge and agree that, as of the
date hereof, the amount of the Notes entered into by the Company does not equal
$401,511. Therefore the Company, acting alone, shall have the right to amend
this Agreement for the purposes of adding additional Secured Parties in the
event that additional Secured Parties enter into additional Notes with the
Borrower, and in connection therewith may amend the Interest Percentage of the
Secured Parties solely up to the point to reflect up to a total of $401,511 of
Notes being issued (and therefore a Secured Party’s Interest Percentage
hereunder may not be lowered below the Interest Percentage resulting from the
issuance of $401,511 in Notes.)

 

12. Attorney’s Fees. Company shall pay or reimburse the Secured Parties on
demand for all costs and expenses (including without limitation reasonable
attorneys’ fees and legal expenses) paid or incurred by the Secured Parties in
exercising or enforcing any of their rights, powers and remedies under this
Agreement and for all other costs and expenses which the Secured Parties have or
shall have paid by reason of Company’s failure or refusal to do so as and when
required hereunder. The amount of any such cost or expense shall be repayable on
demand and, until repayment, all such expenditures incurred or paid by the
Secured Parties for such purposes will then bear interest at the rate charged
under the applicable Note from the date incurred or paid by the applicable
Secured Party to the date of repayment by Company. All such expenses will become
a part of the Debt.

 



 

8


 



 

13. No Waiver by the Secured Parties. No Secured Party shall be deemed to have
waived any rights under this Agreement unless such waiver is given in writing
and signed by the applicable Secured Party. No delay or omission on the part of
any Secured Party in exercising any right shall operate as a waiver of such
right or any other right. A waiver by any Secured Party of a provision of this
Agreement shall not prejudice or constitute a waiver of such Secured Party’s
right otherwise to demand strict compliance with that provision or any other
provision of this Agreement. Neither prior waiver by any Secured Party nor any
course of dealing between any Secured Party and Company shall constitute a
waiver of any of any Secured Party’s rights or of any of Company’s obligations
as to any future transactions. Whenever the consent of any Secured Party is
required under this Agreement, the granting of such consent by such Secured
Party in any instance shall not constitute continuing consent to subsequent
instances where such consent is required, and in all cases such consent may be
granted or withheld in the sole discretion of each Secured Party.

 

14. Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable, as to any
circumstances, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstances. If feasible, the
offending provision shall be considered modified so that it becomes legal,
valid, and enforceable. If the offending provision cannot be so modified, it
shall be considered deleted from this Agreement. Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity, or enforceability of any
other provision of this Agreement.

 

15. Successors and Assigns. Subject to any limitations stated in this Agreement
on transfer of Company’s interest, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors, and assigns, provided,
however, that Company shall not assign or otherwise transfer any of its rights,
interests or obligations hereunder without the Secured Parties’ prior written
consent. If ownership of the Collateral becomes vested in a person other than
Company, the Secured Parties, without notice to Company, may deal with Company’s
successors with reference to this Agreement and the indebtedness by way of
forbearance or extension without releasing Company from the obligations of this
Agreement or liability under the Notes. If there shall be more than one entity
in which ownership of the collateral becomes vested, each such entity shall be
jointly and severally liable hereunder.

 

16. Survival of Representations and Warranties. All representations and
warranties of Company and all terms, provisions, conditions and agreements to be
performed by Company contained herein, and in any other agreement, document and
instrument executed by Company concurrently herewith, shall be true and
satisfied at the time of the execution of this Agreement, and shall survive the
closing hereof and the execution and delivery of this Agreement.

 



 

9


 



 

17. Governing Law/Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by the Agreement and any of the other
agreements referenced herein (the “Transaction Documents”)(whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in Broward County, Florida (the “Florida Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Florida
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such Florida
Courts, or such Florida Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Notes and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.

 

18. Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

 

20. Security Interest Savings Clause. Notwithstanding anything to the contrary
in this Agreement, each Secured Party and the Secured Parties collectively shall
have the right to the Collateral only up to the extent of their Interest
Percentage.

 

[Signatures appear on following pages]




 10

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the first date
written above.

 

IDdriven, Inc.:

 

By: _______________________________

Name: Arend Verweij

Title: President

 

Secured Party

Current Balance of Note

Interest Percentage

[Investor]

 

By: ___________________________________________

Name: _________________________________________

Title: __________________________________________

 

$_______

 

_____%

 

 

 

 

 

[Investor]

 

By: ___________________________________________

Name: _________________________________________

Title: __________________________________________

 

$_______

 

_____%

 

 

 

 

 

[Investor]

 

By: ___________________________________________

Name: _________________________________________

Title: __________________________________________

 

$_______

 

_____%

  

 

 

 

 

[Investor]

 

By: __________________________________________

Name: ________________________________________

Title: _________________________________________

 

$_______

 

_____%

 

 11

 

 

Exhibit A

Convertible Promissory Notes

 

(Attached)

 

 

 

 

 

 

 12

 

 

[Investor]

 

NEITHER THE ISSUANCE NOR SALE OF THIS NOTE NOR THE SECURITIES INTO WHICH THIS
NOTE IS CONVERTIBLE (THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE NOTE AND THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE NOTE OR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE NOTE.

 

Principal Amount: $____________

Issue Date: September 12, 2016

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, IDdriven, Inc., a Nevada corporation (hereinafter referred
to as “Borrower”), hereby promises to pay to the order of _____________ or its
registered assigns (the “Holder”) the principal sum of $_________, or such
portion of the foregoing as has been advanced to Borrower as set forth below,
together with interest from the date of payment to Borrower of the cash portion
of the Consideration (as hereinafter defined) at the rate of twenty percent
(20%) per annum, at maturity or upon acceleration or otherwise, as set forth
herein (this “Note”). Such interest shall accrue from the date of payment to
Borrower as to each payment, and shall be computed on the basis of a 365-day
year and the actual number of days elapsed.

 

As collateral security for the repayment of this Note, (a) Berlisa B.V., an
entity controlled by Geurt van Wijk and (b) Sterling Skies B.V., an entity
controlled by Remy de Vries shall pledge all of their shares of common stock in
the Borrower pursuant to the terms of that certain Stock Pledge Agreement of
even date herewith.

 

As additional collateral security for the repayment of this Note, the
obligations of Borrower hereunder are secured by a security interest in certain
intellectual property assets of Borrower pursuant to that certain Intellectual
Property Security Agreement of even date herewith.

 

The consideration to the Borrower for this Note is $______ (the
“Consideration”), payable in cash in the following installments: (i) $______ on
the Issue Date, (ii) $______ due in 30 days from the Issue Date, but no later
than 45 days from the Issue Date, and (iii) $______ due in 60 days from the
Issue Date, but no later than 90 days from the Issue Date (each, an
"Installment").

 



 13

 



 

All references in this Note to the principal amount then due hereunder shall
refer to the Consideration that has been paid to the Borrower in accordance with
each Installment that has not subsequently been converted under Article I of
this Note or repaid by Borrower, as of such date. The maturity date for the Note
shall be twelve (12) months from the Issue Date (the “Maturity Date”), and is
the date upon which the principal sum, as well as any accrued and unpaid
interest and other fees relating to this Note, shall be due and payable. This
Note may not be prepaid in whole or in part except as otherwise explicitly set
forth herein.

 

Any amount of principal or interest on this Note, which is not paid by the
Maturity Date, shall bear interest at the rate of the lesser of (i) twenty-two
percent (22%) and (ii) the highest rate allowed by law, per annum from the due
date thereof until the same is paid (“Default Interest”). Default Interest shall
commence accruing on the date that the applicable payment is not made as
required herein and shall be computed on the basis of a 365-day year and the
actual number of days elapsed.

 

All payments due hereunder (to the extent not converted into the Borrower’s
common stock, $0.001 par value per share (the “Common Stock”) in accordance with
the terms hereof) shall be made in lawful money of the United States of America.
All payments shall be made at such address as the Holder shall hereafter give to
the Borrower by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and the shares of Common Stock issued
upon conversion of this Note will, upon payment of the Conversion Price (as
defined below) to the Borrower, not impose personal liability upon the holder
thereof.

 

The following additional terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Holder shall have the right at any time to convert all
or any part of the outstanding and unpaid principal amount and accrued and
unpaid interest of this Note into fully paid and non-assessable shares of Common
Stock, as such Common Stock exists on the Issue Date, or any shares of capital
stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified at the conversion price (the “Conversion
Price”) determined as provided herein (a “Conversion”); provided, however, that
in no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso in the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Holder upon, at the election of the Holder, not less than 61 days’
prior notice to the Borrower, and the provisions of the conversion limitation
shall continue to apply until such 61st day (or such later date, as determined
by the Holder, as may be specified in such notice of waiver). The number of
shares of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit "A" (the “Notice of
Conversion”), delivered to the Borrower by the Holder in accordance with Section
1.4 below; provided that the Notice of Conversion is submitted by facsimile or
e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Borrower before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”). The term “Conversion Amount” means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Holder’s option,
accrued and unpaid interest, if any, on such principal amount at the interest
rates provided in this Note to the Conversion Date, plus (3) at the Holder’s
option, Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts
owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof.

 



 14

 



 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. The Conversion Price shall be equal to 75%
of the Market Price (subject, in each case, to equitable adjustments for stock
splits, stock dividends or rights offerings by the Borrower relating to the
Borrower’s securities or the securities of any subsidiary of the Borrower,
combinations, recapitalization, reclassifications, extraordinary distributions
and similar events) (also subject to adjustment as further described herein).
The “Market Price” means the lowest Trading Price (as defined below) for the
Common Stock during the twenty (20) Trading Day period ending on the last
complete Trading Day prior to the Conversion Date. The “Trading Price” means,
for any security as of any date, the lowest traded price on the Over-the-Counter
Pink Marketplace, or applicable trading market (the “OTC PINK”) as reported by a
reliable reporting service designated by the Holder (e.g., Bloomberg) or, if the
OTC PINK is not the principal trading market for such security, on the principal
securities exchange or trading market where such security is listed or traded
or, if the lowest intraday trading price of such security is not available in
any of the foregoing manners, the lowest intraday price of any market makers for
such security that are quoted on the OTC Markets. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Borrower and the holders of a majority in interest of the promissory notes of
the Borrower issued on the Issue Date (the “Notes”) for which the calculation of
the Trading Price is required in order to determine the Conversion Price of such
Notes. “Trading Day” shall mean any day on which the Common Stock is tradable
for any period on the OTC PINK, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

 

(b) Each time, while this Note is outstanding, the Borrower enters into a
transaction structured in accordance with, based upon, or related or pursuant
to, in whole or in part, Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”), including but not limited to the issuance of new
promissory notes or of a replacement promissory note (a “Section 3(a)(9)
Transaction”), or into a transaction structured in accordance with, based upon,
or related or pursuant to, in whole or in part, to Section 3(a)(10) of the
Securities Act (a “Section 3(a)(10) Transaction”), in which any 3rd party has
the right to convert monies owed to that 3rd party (or receive shares pursuant
to a settlement or otherwise) at a discount to market greater than the
Conversion Price in effect at that time (prior to all other applicable
adjustments in this Note), then the Conversion Price shall be automatically
adjusted to such greater discount percentage (prior to all applicable
adjustments in this Note) until this Note is no longer outstanding. Each time,
while this Note is outstanding, the Borrower enters into a Section 3(a)(9)
Transaction, or Section 3(a)(10) Transaction, in which any 3rd party has a look
back period greater than the look back period in effect under the Note at that
time (currently a twenty (20) Trading Day look back period as described in this
Section 1.2(a) applies), then the Holder’s look back period shall automatically
be adjusted to such greater number of days until this Note is no longer
outstanding. The Borrower shall give written notice to the Holder, with the
adjusted Conversion Price and/or adjusted look back period (each adjustment that
is applicable due to the triggering event), within one (1) business day of an
event that requires any adjustment described in the two immediately preceding
sentences.

 



 15

 



 

1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists under this Note, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock upon the full
conversion of this Note (without regard to any limitations on conversion). The
Borrower is required at all times to have authorized and reserved three times
the number of shares that is actually issuable upon full conversion of the Note
(based on the Conversion Price of the Notes in effect from time to time) (the
“Reserved Amount”). For purposes of computing the Reserved Amount as of the
Issue Date, the Market Price on the Trading Day prior to the Issue Date shall be
used. The Reserved Amount shall be increased from time to time, but no less
frequently than the end of each calendar quarter or within 10 days of demand by
Holder, in accordance with the Borrower’s obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and (ii) agrees that its issuance
of this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note. If, at any time the Borrower does not maintain the
Reserved Amount it will be considered an Event of Default under Section 3.2.

 

1.4 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 1.1, this Note may be converted
by the Holder in whole or in part at any time from time to time after the Issue
Date, by (A) submitting to the Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion
Date prior to 6:00 p.m., New York, New York time) and (B) subject to Section
1.4(b), surrendering this Note at the principal office of the Borrower.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall,
primafacie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 



 

16


 



 

(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(d) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within three (3) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.

 

(e) Obligation of Borrower to Deliver Common Stock. Upon receipt by the Borrower
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless the Borrower defaults on its
obligations under this Article I, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Stock or other securities, cash or other assets, as herein provided,
on such conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Borrower’s obligation to issue and deliver the certificates
for Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Borrower, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

(f) Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer program, upon request of the Holder and its
compliance with the provisions contained in Section 1.1 and in this Section 1.4,
the Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission system.

 



 

17


 



 

(g) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3, which failure
shall be an Event of Default) the Borrower shall pay to the Holder $2,000 per
day in cash, for each day beyond the Deadline that the Borrower fails to deliver
such Common Stock. Such cash amount shall be paid to Holder by the fifth day of
the month following the month in which it has accrued or, at the option of the
Holder (by written notice to the Borrower by the first day of the month
following the month in which it has accrued), shall be added to the principal
amount of this Note, in which event interest shall accrue thereon in accordance
with the terms of this Note and such additional principal amount shall be
convertible into Common Stock in accordance with the terms of this Note. The
Borrower agrees that the right to convert is a valuable right to the Holder. The
damages resulting from a failure, attempt to frustrate, interference with such
conversion right are difficult if not impossible to qualify. Accordingly, the
parties acknowledge that the liquidated damages provision contained in this
Section 1.4(g) are justified.

 

1.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Securities Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Securities Act (or a successor rule) (“Rule 144”) or (iv) such
shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an “accredited investor” (as defined in Rule
501(a) of the Securities Act). Except as otherwise provided (and subject to the
removal provisions set forth below), until such time as the shares of Common
Stock issuable upon conversion of this Note have been registered under the
Securities Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, each certificate or electronic book entry for shares of
Common Stock issuable upon conversion of this Note that has not been so included
in an effective registration statement or that has not been sold pursuant to an
effective registration statement or an exemption that permits removal of the
legend, shall bear a legend substantially in the following form, as appropriate:

 

“NEITHER THE OFFER, ISSUANCE OR SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 



 18

 



 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Securities Act, which opinion shall
be accepted by the Borrower so that the sale or transfer is effected or (ii) in
the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Securities Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold. In the event that the
Borrower does not accept the opinion of counsel provided by the Holder with
respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S under the Securities Act, at the
Deadline, and such opinion has, in the opinion of the Borrower’s counsel, been
properly rendered, it will be considered an Event of Default pursuant to Section
3.2.

 

1.6 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby shall be deemed converted into shares of
Common Stock and (ii) the Holder’s rights as a Holder of such converted portion
of this Note shall cease and terminate, excepting only the right to receive
certificates for such shares of Common Stock and to any remedies provided herein
or otherwise available at law or in equity to such Holder because of a failure
by the Borrower to comply with the terms of this Note. Notwithstanding the
foregoing, if a Holder has not received certificates for all shares of Common
Stock prior to the tenth (10th) business day after the expiration of the
Deadline with respect to a conversion of any portion of this Note for any
reason, then (unless the Holder otherwise elects to retain its status as a
holder of Common Stock by so notifying the Borrower) the Holder shall regain the
rights of a Holder of this Note with respect to such unconverted portions of
this Note and the Borrower shall, as soon as practicable, return such
unconverted Note to the Holder or, if the Note has not been surrendered, adjust
its records to reflect that such portion of this Note has not been converted. In
all cases, the Holder shall retain all of its rights and remedies (including,
without limitation, (i) the right to receive Conversion Default Payments
pursuant to Section 1.3 to the extent required thereby for such Conversion
Default and any subsequent Conversion Default and (ii) the right to have the
Conversion Price with respect to subsequent conversions determined in accordance
with Section 1.3) for the Borrower’s failure to convert this Note.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 



 

19


 



 

2.2 Restriction on Stock Repurchases. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Borrower or any
warrants, rights or options to purchase or acquire any such shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default as set forth in Sections 3.1 through
3.13, inclusive, occur, then an “Event of Default” hereunder shall occur:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise, and such breach continues for a period of five
(5) days after written notice thereof to the Borrower from the Holder.

 

3.2 Conversion and the Shares. The Borrower fails to reserve a sufficient amount
of shares of common stock as required under the terms of this Note (including
Section 1.3)(and such breach continues for a period of five (5) days after
written notice thereof to the Borrower from the Holder, fails to issue shares of
Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, the Borrower directs its transfer agent not to transfer
or delays, impairs, and/or hinders its transfer agent in transferring (or
issuing) (electronically or in certificated form) any certificate for shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or directs
its transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any shares of Common
Stock issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note (or makes any written announcement, statement
or threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for three (3) business days after the Holder shall have
delivered a Notice of Conversion. It is an obligation of the Borrower to remain
current in its obligations to its transfer agent. It shall be an event of
default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by the Borrower to its transfer agent. If at
the option of the Holder, the Holder advances any funds to the Borrower’s
transfer agent in order to process a conversion, such advanced funds shall be
paid by the Borrower to the Holder within five (5) business days of a demand
from the Holder, either in cash or as an addition to the balance of the Note,
and such choice of payment method is at the discretion of the Borrower.

 



 

20


 



 

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
and such breach continues for a period of ten (10) days after written notice
thereof to the Borrower from the Holder.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith, shall be false or misleading
in any material respect when made and the breach of which has (or with the
passage of time will have) a material adverse effect on the rights of the Holder
with respect to this Note.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $25,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
or quotation of the Common Stock on the OTC PINK or an equivalent replacement
exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the New York
Stock Exchange, or the NYSE MKT.

 

3.9 Failure to Comply with the Exchange Act. The Borrower shall fail to comply
with the reporting requirements of the Exchange Act, and/or the Borrower shall
cease to be subject to the reporting requirements of the Exchange Act.

 

3.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.11 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 



 

21


 



 

3.12 Financial Statement Restatement. The Borrower restates any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note.

 

3.13 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

 

3.15 Replacement of Transfer Agent. In the event that the Borrower replaces its
transfer agent, and the Borrower fails to provide prior to the effective date of
such replacement, a fully executed Irrevocable Transfer Agent Instructions
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.

 

3.16 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any other
financial instrument, including but not limited to all convertible promissory
notes, currently issued, or hereafter issued, by the Borrower, to the Holder
(the “Other Agreements”), after the passage of all applicable notice and cure or
grace periods, shall, at the option of the Holder, be considered a default under
this Note, in which event the Holder shall be entitled to apply all rights and
remedies of the Holder under the terms of this Note by reason of a default under
said Other Agreement or hereunder.

 

3.17 No bid. At any time while this Note is outstanding, the lowest Trading
Prices on the OTC PINK or other applicable principal trading market for the
Common Stock is equal to or less than $0.0001.

 

In the event of an Event of Default, the Borrower shall pay to the Holder, in
full satisfaction of Borrower’s obligations hereunder, an amount equal to 150%
of the then outstanding principal amount due hereunder (including the principal
amount advanced to Borrower hereunder and not subsequently converted under
Article I or repaid by Borrower and accrued and unpaid interest thereon) plus
Default Interest, if any, plus any amounts owed to the Holder pursuant to
Section 1.4(g) (collectively, in the aggregate of all of the above, the “Default
Sum”), and all other amounts payable hereunder shall immediately become due and
payable, all without demand, presentment or notice, all of which hereby are
expressly waived, together with all costs, including, without limitation, legal
fees and expenses, of collection, and the Holder shall be entitled to exercise
all other rights and remedies available at law or in equity.

 

If the Borrower fails to pay the Default Sum within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default Sum,
the number of shares of Common Stock of the Borrower equal to the Default Sum
divided by the Conversion Price then in effect, subject to issuance in tranches
due to the beneficial ownership limitations contained in this Note.

 



 22

 



 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower:

 

IDdriven, Inc.

13355 Moss Rock Drive

Auburn, California 95602

Attention: Arend Verweij, President

email: averweij@insightinnovators.com

 

With a copy, which shall not constitute notice, to:

 



 23

 



 

Legal & Compliance, LLC

330 Clematis Street, Suite 217

W. Palm Beach, FL 33401

E-mail: LAnthony@legalandcompliance.com

Attention: Laura Anthony, Esq.

Email: lanthony@legalandcompliance.com

 

If to the Holder:

 

________

________

________

 

Attention: ___________

E-mail: ______________

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the Securities Act). Notwithstanding
anything in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Florida without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts of Florida. The parties to this Note hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The Borrower and Holder waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Note or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Note by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Note and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 



 

24


 



 

4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.9 Prepayment. Notwithstanding anything to the contrary contained in this Note,
the Borrower may prepay any amount outstanding under this Note, by making a
payment to the Holder of an amount in cash equal to 150% multiplied the amount
that the Borrower is prepaying, subject to the Holder’s acceptance in Holder’s
sole discretion.

 

4.10 Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a Section 3(a)(10) Transaction, then a
liquidated damages charge of 25% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment or as an addition to the
balance of the Note, as determined by mutual agreement of the Borrower and
Holder.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the Issue Date.

 

 

IDdriven, Inc.

 

   

 

By:

 

 

Arend Verweij, Chief Executive Officer

 

 25

 

 

EXHIBIT A -- NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $_________________principal amount of
the Note (defined below) into that number of shares of Common Stock to be issued
pursuant to the conversion of the Note (“Common Stock”) as set forth below, of
IDdriven, Inc., a Nevada corporation (the “Borrower”) according to the
conditions of the convertible note of the Borrower dated as of September 12,
2016 (the “Note”), as of the date written below. No fee will be charged to the
Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

 

oThe Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

 

 

 

Name of DTC Prime Broker:

 

Account Number:

 

 

 

 

oThe undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:



 

__________________

e-mail: _____________

 

Date of Conversion: ____________________________

Applicable Conversion Price: $ ____________________

Number of Shares of Common Stock to be Issued

Pursuant to Conversion of the Notes: _______________

Amount of Principal Balance Due remaining

Under the Note after this conversion: _______________

 

 

By:_____________________________

Name: __________________________

Date: ___________________________

 

 



26



 